Per Curiam,
As disclosed by the prayers thereof, this bill was brought,. (1) to set aside as fraudulent and void the judgment entered by the court below, at No. 512 of September term 1892, and all proceedings thereunder, including the sheriff’s'sale of the premises in question, deed to the sheriff’s vendee, etc.; (2) to-perpetually enjoin the said vendee from prosecuting the action of ejectment brought to recover possession of said premises so purchased at sheriff’s sale under execution on said judgment;: *604and to restrain said vendee from incumbering said premises ; and (3) to perpetually enjoin the ground rent landlord from causing to be brought any proceeding at law for the collection of ground rent, etc.
To this sweeping bill, the defendants demurred, and assigned as causes thereof: (1) Res adjudicata ; (2) plaintiff has shown no title ; and (3) he has not shown any ground for the intervention of a court of equity.
For these causes, each of which is more fully set forth in the •demurrer, we think the court was clearly right in sustaining it. As to the first, it appears by the bill that the premises in question were sold on legal process based upon the judgment entered in the court below; that the sale was made, deed acknowledged ■and delivered to the sheriff’s vendee; that the plaintiff has heretofore invoked the equity power of the court to set aside •the judgment, sale thereunder, etc., and after full hearing the rule to show cause, granted at his instance, was discharged by the court; and the decree discharging sai'd rule does not appear to have been appealed from. He has thus had his day in court on matters which constitute the gravamen of his present •complaint. The matters on which the controlling averments of the bill are grounded have already been adjudicated, and he has no right to be again heard on the same subjects. The principle of res adjudicata applies with full force in all such cases: Gordinier’s Ap., 89 Pa. 528 ; Frauenthal’s Ap., 100 Pa. 290 ; Given’s Ap., 121 Pa. 260. The doctrine of these and kindred cases .is that where a party has been heard, or has had the opportunity of being heard, in a court of law, even though his claim or defence be an equitable one, he cannot be re-heard on a bill. Neither can he thus cure a mistake in the trial of an action at law, or a neglect to appeal in time.
The alleged deed of May 10,1893, referred to in the bill and which appears to be the foundation of plaintiff’s title, is neither copied nor referred to by place of record.
The ejectment now pending is an equitable action; and, if the matters set out in the bill have not already been adjudicated, they may be available as a defence in that case, so far as they are relevant and material.
Decree affirmed and appeal dismissed with costs to be paid •by appellant.